Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given by Joseph Noto in an interview on 1/12/2021 as follows:

1. (Currently Amended) A method for enhancing communication between multiple parties, comprising:
initiating by a first user a communication connection between an initiating device and a receiving device of a second user, wherein the initiating and receiving devices are checked for accessible features; 


wherein the initiating communication device comprises a profile of the first user containing a plurality of settings, each setting of the plurality associated with a different universal communication providing specific functions of data routed from the first user to a server associated with a service provider for each setting and wherein the receiving communication device comprises a profile of the second user containing a plurality of settings, each setting of the plurality associated with a different universal communication attribute providing specific functions of data routed from the first user to a server associated with a service provider for each setting, 
choosing by the first user an attribute; 

choosing by the second user an attribute, 
choosing by the second user the service provider from a plurality of service providers through which the attribute is provided; and 
utilizing by a network one or more of the enabled communication attributes of at least one of the first and second user to complete the communication connection between the initiating and receiving communication devices, wherein selected communication attributes are passed on to a signaling server and certain profile data is passed on to the second user.

17. (Cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651